DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are acceptable.

Claim Objections
Claims 13-16 are objected to because of the following informalities:
Claim 13: The Office recommends amending the word “allows” (Line 1) to recite, e.g., “is configured to allow.”
Claim 14: The Office recommends amending the word “controls” (Line 2) to recite, e.g., “is configured to control.”
Claim 15: The Office recommends amending the word “recovers” (Line 5) to recite, e.g. “is configured to recover.”
Claim 16: The Office recommends amending the word “recovers” (Line 5) to recite, e.g. “is configured to recover.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1:
It is unclear what element(s) is/are limited by the clause “having supporting members and traveling members rotatably connected to the supporting members” (Lines 3-5).  The Office recommends inserting the words “the traveling members” prior to the word “having” (Line 3).
It is unclear what element(s) is/are limited by the clause “and provided to adjust relative positions of the traveling units to the body” (Lines 8-9).  The Office recommends amending the word “and” (Line 8) to recite “the adjusting units.”
The meaning of the word “traveled” (Line 10) is unclear.  The Office notes that Lines 4-6 appear to provide function for the traveling units, which may make the limitation recited in Line 10 redundant.
Claim 2:
 It is unclear which, among the plurality of adjusting units (introduced in Line 7 of Claim 1), the “adjusting unit” (Line 1) relates to.
Claim 3: 
It is unclear which, among the plurality of adjusting units (introduced in Line 7 of Claim 1), the “adjusting unit” (Line 1) relates to.
The limitation “rotate in up-down directions” (Lines 3-4) is unclear.  Generally, elements rotate about, e.g., an axis.  In the case of the “upper connection member” introduced in Line 3 of Claim 3, which is believed to correspond to element 310 shown at, e.g., FIG. 2 of the disclosure, it appears to rotate about a horizontal axis.
Claim 4: 
It is unclear which, among the plurality of adjusting units (introduced in Line 7 of Claim 1), the “adjusting unit” (Line 1) relates to.
The meaning of the limitation “in which” (Line 3) is unclear.  Is Applicant trying to claim a structural relationship wherein the “first driving member” is inside the “adjusting member?”
Claim 5: 
It is unclear which, among the plurality of adjusting units (introduced in Line 7 of Claim 1), the “adjusting unit” (Line 1) relates to.
The meaning of the limitation “in which” (Lines 3-4) is unclear.  Is Applicant trying to claim a structural relationship wherein the “first adjusting member” is inside the “upper connection member?”
The meaning of the limitation “in which” (Line 9) is unclear.  Is Applicant trying to claim a structural relationship wherein the “second adjusting member” is inside the “upper connection member?”
Claim 6:
It is unclear which, among the plurality of adjusting units (introduced in Line 7 of Claim 1), the “adjusting unit” (Line 1) relates to.
The meaning of the limitation “in which” (Line 3) is unclear.  Is Applicant trying to claim a structural relationship wherein the “second driving member” is inside the “first adjusting member?”
Claim 7:
It is unclear which, among the plurality of adjusting units (introduced in Line 7 of Claim 1), the “adjusting unit” (Line 4) relates to.
It is unclear which, among the plurality of traveling units (introduced in Line 3 of Claim 1), the “traveling unit” (Line 5) relates to.
Claim 8:
It is unclear which, among the plurality of traveling units (introduced in Line 3 of Claim 1), the “traveling unit” (Line 2) relates to.
It is unclear which, among the plurality of adjusting units (introduced in Line 7 of Claim 1), the “adjusting unit” (Line 3) relates to.
Claim 9
It is unclear which, among the plurality of traveling units (introduced in Line 3 of Claim 1), the “traveling unit” (Line 3) relates to.
Claim 11:
The “controller” (Line 1) lacks clear antecedent basis.
The “sensor” (Line 3) lacks clear antecedent basis.
It is unclear what the “state recognition” (Line 6) and the “posture control” (Lines 6-7) relate to, as these terms lack clear antecedent basis.
The last indented clause of Claim 11 appears to contain method or process steps which are “repeatedly performed at least once in a closed loop structure.”  Claim 11, however, is an apparatus claim.  Thus, it is unclear how the last indented clause limits the structure and/or function of the claimed apparatus.
Claim 12:
The “controller” (Line 1) lacks clear antecedent basis.
Because the word “performs” (Line 2) is a present tense verb, the Claim suggests action which is happening (i.e., a step of a method or process) and thus renders the claim unclear.  The Office recommends amending the words “performs the” (Line 2) to recite, e.g., “is configured to perform.”
Claim 13:
Claim 11 appears to contain method or process steps which are “repeatedly performed at least once in a closed loop structure.”  Claim 11, however, is an apparatus claim.  Thus, it is unclear how the last indented clause limits the structure and/or function of the claimed apparatus.
It is unclear which, among the plurality of traveling members (introduced in Line 4 of Claim 1), the “traveling member” (Line 2) relates to.
It is unclear which, among the plurality of traveling units (introduced in Line 3 of Claim 1), the “traveling unit” (Line 4) relates to.
Claim 14:
It is unclear which, among the plurality of traveling members (introduced in Line 4 of Claim 1), the “traveling member” (Line 2) relates to.
It is unclear which, among the plurality of traveling units (introduced in Line 3 of Claim 1), the “traveling unit” (Line 3, Line 4, and Line 6) relates to.
Claim 15:
It is unclear how “rotation [can occur] in left-right directions of the body,” as recited in Lines 4-5.  Generally, element(s) rotate about, e.g., an axis.
It is unclear whether the word “where” (Line 7, Line 9, Line 12, and Line 14) is used to describe a spatial relationship between elements, or if it’s used in a manner typical of the word “wherein.”
It is unclear which, among the plurality of traveling units (introduced in Line 3 of Claim 1), the “traveling unit” (Line 12 and Line 13) relates to.
It is unclear which, among the plurality of adjusting units (introduced in Line 7 of Claim 1), the “adjusting unit” (Line 6 and Line 8) relates to.
It is unclear whether the limitation “and controlling the adjusting unit, which is located on a side where the body is tilted upward, to escape out of the body” (Lines 8-10) is limited by some condition (such as, e.g., the condition of “when rotation occurs in left-right directions of the body (Lines 4-5)).
The meaning of the limitation “to gather in a downward direction of the body” (Lines 7-8) is unclear.  Exactly what is “gathered?”
The meaning of the limitation “to escape out of the body” (Lines 9-10) is unclear.  Exactly what “escapes”?
Because a noun or element does not appear to follow the word to follow the word “controls” (Line 11) to serve as an object of the verb, it is unclear exactly what the “controller” recited in Line 11 controls.
Claim 16
It is unclear how “far away” the “relative distance between the adjusting units located on a side where the body is tilted upward” must be in order to satisfy the limitation “far away” (Line 11).
It is similarly unclear how “far away” the “relative distance between the adjusting units located on a side where the body is tilted upward” must be in order to satisfy the limitation “far away” (Line 17).
It is unclear how the limitation recited at Lines 15-17 further limits the claim, in light of the limitation recited at Lines 7-11.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 15-16, as best understood in light of the rejections under 35 U.S.C. 112(b) above, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4,558,758 to Littman et al., which discloses:
Claim 1, as best understood: A working robot (FIG. 1) comprising:
a body 26;
a plurality of traveling units 88, 90 connected to the body 26, having supporting members 88 and traveling members 90 rotatably connected to the supporting members 88, and provided so as to be travelable with respect to the ground; and
a plurality of adjusting units 12, 14, 16, 18 connecting the body 26 and the traveling units 88, 90, and provided to adjust relative positions of the traveling units 88, 90 to the body 26,
wherein the plurality of traveling units 88, 90 are traveled and the plurality of adjusting units 12, 14, 16, 18 are adjusted so as to maintain a horizontal state of the body 26.
Claim 2, as best understood: The working robot of claim 1, wherein the adjusting unit 12, 14, 16, 18 independently adjusts positions of the plurality of traveling units with respect to the body 26 in up-down, front-rear, and left- right directions.
Claim 3, as best understood: The working robot 10 of claim 1, wherein the adjusting unit 12, 16, 18, 20 includes:
an upper connection member 44 (see FIG. 3) connected to the body 26 to rotate in up-down directions;
an adjusting member 72 configured in a form of an arm having a predetermined length, and having one end rotatably connected to the upper connection member 44; and
lower connection member 82 rotatably connected to an opposite end of the adjusting member 72 and having a traveling shaft 124 to which the traveling unit 88, 90 is connected.
Claim 4, as best understood: The working robot of claim 3, wherein the adjusting unit further includes a first driving member 68 having a variable length, in which one end of the first driving member is connected to the adjusting member 72 (at least indirectly), and an opposite end of the first driving member is connected to the body 26.
Claim 5, as best understood: The working robot of claim 3, wherein the adjusting member 72 includes:
a first adjusting member (one sidewall of the box-like member 72) having a predetermined length, in which one end of the first adjusting member is rotatably connected to the upper connection member 44, and an opposite end of the first adjusting member is rotatably connected to the lower connection member 82; and
a second adjusting member (opposite sidewall of the box-like member 72) having a predetermined length, in which one end of the second adjusting member is rotatably connected to the upper connection member 44, an opposite end of the second adjusting member is rotatably connected to the lower connection member 82, and the second adjusting member is spaced apart from the first adjusting member by a predetermined distance (i.e., the cavity of the box-like member 72).
Claim 6, as best understood: The working robot of claim 5, wherein the adjusting unit further includes a second driving member 83 having a structure with a variable length, in which one end (a lateral end) of the second driving member is connected to the first adjusting member, and an opposite end of the second driving member is connected to the second adjusting member (see FIG. 2).
Claim 15, as best understood: According to a broadest reasonable interpretation, in light of the rejections described above under 35 U.S.C. 112(b), the Office understands Claim 15 to “further comprise a controller configured to control the plurality of traveling units and the plurality of adjusting units.”  The “hydraulic control means” described in the abstract reads on this limitation.
Claim 16, as best understood: The Office submits that Littman is capable of satisfying the limitations recited in Claim 16, in which the working robot further comprises “a controller configured to control the plurality of traveling units and the plurality of adjusting units,
wherein, when rotation occurs about an axis extending in front-rear directions of the body, the controller recovers a horizontal state of the body by:
controlling the adjusting units such that a relative distance between the adjusting units located on a side where the body is tilted downward becomes closer and a relative distance between the adjusting units located on a side where the body is tilted upward becomes far away,
controlling the traveling units such that a relative distance between the traveling units located on a side where the body tilted downward becomes closer, and
controlling the adjusting unit such that a relative distance between the adjusting units located on a side where the body is tilted upward becomes far away.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,558,758 to Littman et al., in view of Korean Patent Publication No. 10-2011-0078313 to Kim Moon Ki et al.
Claim 7: Littman discloses the working robot of claim 1, but does not disclose the sensor recited in Claim 7.
The Office submits that self-leveling technology is well-known in the art of wheeled equipment.
For example, the Office turns to Kim Moon Ki, which teaches a “robot body 10 [which] may be provided with a sensing sensor for recognizing the inclination angle of the inclined surface. This is because the robot body can be actively leveled according to the recognition of the inclination angle of the inclined surface.”
In view of the Kim Moon Ki teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the working robot disclosed by Littman such that it further comprises:
a sensor configured to detect information about a state of the working robot (similar to the sensor taught by Kim Moon Ki); and
a controller configured to drive the adjusting unit such that a relative position of the traveling unit with respect to the body is adjusted based on information provided by the sensor, in 
Claim 8: Littman, as modified by Kim Moon Ki in the rejection of Claim 7 above, discloses the working robot of claim 7, further comprising:
a driving member 102 configured to drive the traveling unit and the adjusting unit,
wherein the sensor includes:
a main sensor (taught by Kim Moon Ki) configured to detect a movement state of the body 26.
Littman does not specifically disclose a driving sensor configured to detect an operating state of the driving member 102.  However, the Office takes Official Notice that it would have been obvious to those having ordinary skill in the art to provide the engine 102 with multiple sensors, such as a crankshaft position sensor, temperature sensors, etc. in order to monitor the operation and condition of the engine 102.
Claim 9: FIG. 1 of Littman shows the working robot on very uneven ground, with each leg at different heights and extended in different ways in order to stabilize the body 26.  The Kim Moon Ki teaching provides motivation to modify the working robot of Littman by including a sensor that is used with a controller in order to self-level the working robot.  Because the legs of Littman (which comprise the adjusting units and traveling units) have several degrees of freedom, and each leg would have to be manipulated through multiple degrees of freedom in order to self-level the body 26 on very uneven terrain, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to provide the working robot with a tilt sensor (angle sensor) configured to detect a tilting angle of the traveling unit 88, 90, to facilitate self-leveling of the body 26.
Claim 10: The robot disclosed by Littman has four legs which may be independently controlled to move about several degrees of freedom in order to stabilize the body 26.
The Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to design the working robot, as disclosed by Littman, in view of the modification above by Kim Moon Ki in the rejection of Claim 7, such that the controller independently controls relative positions of the plurality of traveling units with respect to the body so that a posture of the working robot corresponds to a posture command, in order to quickly achieve self-leveling according to the recognition of the inclination angle of the inclined surface and based on information that relates to the overall position of each leg 12, 14, 16, 18 of Littman.
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,558,758 to Littman et al., in view of Korean Patent Publication No. 10-2011-0078313 to Kim Moon Ki et al., as applied to Claim 7 above, and further in view of a journal article titled Inverse Kinematics and Control of a 7-DOF Redundant Manipulator Based on the Closed-Loop Algorithm to Wang et al.
Claims 11-12 (for purposes of this rejection, Claim 11 is understood to depend from Claim 7, which introduces a sensor and a controller): The combination of Littman and Kim Moon Ki teaches the working robot of claim 7, wherein the controller, after recognizing a state of the working robot based on the information provided by the sensor, controls a posture of the working robot by independently controlling relative positions of the plurality of traveling units with respect to the body.
Littman and Kim Moon Ki do not specifically disclose or teach wherein the state recognition of the working robot and the posture control for the working robot are repeatedly 
The Office turns to Wang, which teaches how a robot manipulator that comprises multiple degrees of freedom is controlled using a closed loop inverse kinematics control (CLIK) in order to allow an end effector to perform work.  One motivation for using the CLIK is to overcome the issue of joint drift.
Based on the Wang teaching, the Office finds that it would have been obvious to those having ordinary skill in the art to use closed loop inverse kinematics control (taught by Wang) to allow the controller to self-level the working robot disclosed by Littman, as modified above by Kim Moon Ki, in order to overcome the issue of joint drift.  As modified, the combination of Littman, Kim Moon Ki, and Wang is understood to disclose the working robot recited in Claims 11-12.
Claim 13: The combination of Littman and Kim Moon Ki teaches the working robot of claim 7, but does not disclose or suggest wherein the controller allows the traveling member to rotate by reflecting a change in relative speed occurring between the plurality of traveling units when the relative position of the traveling unit with respect to the body is adjusted, as recited in Claim 13.
The Office turns to Wang, which teaches how a robot manipulator that comprises multiple degrees of freedom is controlled using a closed loop inverse kinematics control (CLIK) in order to allow an end effector to perform work.  One motivation for using the CLIK is to overcome the issue of joint drift.
Based on the Wang teaching, the Office finds that it would have been obvious to those having ordinary skill in the art to use closed loop inverse kinematics control (taught by Wang) to .

Allowable Subject Matter
Claim 14 is are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and rewritten to overcome the clarify issues under 35 U.S.C. 112(b).
The following is a statement of reasons for the indication of allowable subject matter:
U.S. Patent No. 4,558,758 to Littman et al., Korean Patent Publication No. 10-2011-0078313 to Kim Moon Ki et al., and the journal article titled Inverse Kinematics and Control of a 7-DOF Redundant Manipulator Based on the Closed-Loop Algorithm to Wang et al. are found to be the closest prior art.
The closest art does not disclose or suggest the limitation recited in Claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDELL J KRUG whose telephone number is (313)446-6577.  The examiner can normally be reached on Mon-Fri: 9:00-14:30 AZ time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDELL J KRUG/Primary Examiner, Art Unit 3658